DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/27/2021.
Applicant's election with traverse of Claims 8-14 in the reply filed on 08/27/2021 is acknowledged.  The traversal is on the ground(s) that each implementation (system, method, and product by process are substantially identical and there is no serious search burden.  This is not found persuasive because each independent claim is considered independent and distinct and therefore separate inventions, Further, each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search. This is considered a proper showing of burden. (See MPEP 808.02)
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10, 14 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Zurecki et al. (US5294242).
Regarding Claims 8 and 14, Zurecki teaches a method of forming an atomized powder (abstract) including the arc melting of consolidated wires of metal such as aluminum or titanium, and containing compounds such as alumina and titanium nitride (col. 7, Lines 1-5) and (Col. 6, Lines 65-69), the arc melting atomization uses cold gas to propel the melted rods (Col. 4, Lines 10-15) and is therefore considered to be gas atomization. The powder produced can be used as a feed stock powder. This is considered a non-cold spray gas atomizing process. 
Regarding Claims 9 and 10, simply having a consolidated wire or rod comprising metal such as aluminum and compounds such as alumina or other ceramics involves ceramic particles touching outside surfaces of metal particles. Further a wire or rod is considered a bar stock as a bar stock is merely a blank or billet to be deformed with no explicit shape.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurecki et al. as applied to claim 8 above, in view of DeBicarri et al. (US20080152801A1).
Regarding Claim 11-12, Zurecki does not teach the powder made by atomization is used in a subsequent cold spray atomization process. However, DeBiccari teaches the use of metal matrix composite powders as a feed stock to cold spray deposition for forming composite coatings or free-standing bulk forms (abstract). Therefore, it would have been obvious to use the atomized powder of DeBicarri . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurecki et al. as applied to claim 8 above, in view of Lavernia (US5980604).
Regarding Claim 13, Zurecki teaches the gas pressure for atomization should be above 5 psig (Col. 7, Lines 30-35), which encompasses the claimed range of 10-30 bars. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). Regarding the limitation of a metal flow rate in a range of 0.2-2 kg/min, Zurecki fails to teach the mass flow rate used. However, Lavernia teaches a method of forming a metal matrix composite powder (Col. 9, Lines 35-37) (which can be used as a powder feedstock) comprising the steps of arranging a metal matrix composite material in a collection chamber (20) of a gas atomization unit (12), and then performing gas atomization with an atomizer (28) and collecting the powder on a substrate (54). Lavernia teaches that with a pressure of 150-350 psi (col. 8, Lines 25-30) a deposition or mass rate of 4-5 pounds can be deposited in 80-150 seconds (0.72-1.7 kg/min). Therefore it would have been obvious to one of ordinary skill in the art to use pressure and metal flow rates in the claimed range for the purpose of achieving the predictable result of successfully depositing atomized powder. 
prima facie case of obviousness exists. (See MPEP 2144.05(I)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736